Citation Nr: 0831768	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-21 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than February 24, 
2003 for a grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.  The veteran died in January 1999, and the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
Department of Veterans Affairs Regional Office (RO) denied an 
earlier effective date for service connection for the cause 
of the veteran's death. 

The appellant presented testimony at a video hearing chaired 
by the undersigned Veterans Law Judge in July 2008.  A 
transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  In a January 14, 2003 decision, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

2.  In February 2003, the appellant submitted new evidence in 
connection with her service connection claim, which was 
received by the RO on February 24, 2003.   

3.  In a November 2003 rating decision, the RO granted 
service connection for the cause of the veteran's death, 
effective February 24, 2003, the date of receipt of the new 
evidence.  
CONCLUSION OF LAW

The criteria for an effective date earlier than February 24, 
2003, for a grant of service connection for the cause of the 
veteran's death, have not been met.  38 U.S.C.A. §§ 5108, 
5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that an earlier effective date for 
service connection for the cause of the veteran's death is 
warranted because evidence which supported the RO's November 
2003 grant of service connection for the cause of the 
veteran's death was also in existence at the time of the 
Board's January 2003 denial of her original claim for this 
issue and, in fact, was submitted in connection with that 
original claim.  As such, she asserts that the effective date 
should relate back to her original claim.  

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

Historically, the appellant filed an application for 
Dependency and Indemnity Compensation (DIC) in March 1999.  
The Board denied service connection for the cause of the 
veteran's death in a January 14, 2003 decision.  In February 
2003, the appellant sent the RO a statement indicating that 
she was submitting "new and material medical evidence" in 
connection with her DIC claim.  Specifically, she submitted a 
statement from a private physician stating that the veteran's 
long-standing chronic renal failure undoubtedly was a 
contributing factor to his death.  Since this information was 
submitted after the Board's decision, the RO treated it as an 
application to reopen her service connection claim.  Based on 
the new evidence submitted, in a November 2003 rating 
decision, the RO granted service connection for the cause of 
the veteran's death, effective from February 24, 2003, the 
date of receipt of the application to reopen.

Under the law, with the exception of certain enumerated 
matters not relevant here, or when the Chairman of the Board 
orders reconsideration, all Board decisions are final on the 
date stamped on the face of the decision.  See 38 C.F.R. 
§ 20.1100(a).  The effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5100; 38 C.F.R. 
§ 3.400 (q) (1) (ii).  As such, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which as noted above was received by VA on February 24, 2003.  
See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); 
Sears v. Principi, 359 F.3d 1326 (Fed. Cir. 2003).  

The Board acknowledges the appellant's assertion that the 
evidence submitted in February 2003 was not intended to be an 
application to reopen but rather additional evidence in 
connection with her original service connection claim.  
Despite her intentions, however, the fact remains that this 
evidence was received after the Board's January 2003 
decision.  In such cases, the law is clear.  Further, the 
Board notes that in a September 2002 letter, the RO notified 
the appellant, and her representative at the time, that her 
case had been certified to the Board.  Importantly, the 
letter informed her that she had 90 days, or until the Board 
issued its decision in her case, whichever came first, to 
send the Board additional evidence.  As such, the appellant 
was clearly on notice with respect to the time limits for 
sending additional evidence in connection with her original 
service connection claim, and did not submit such evidence 
within the allowed time period.  Thus, under the law, there 
is no basis to assign an earlier effective date for service 
connection for the cause of the veteran's death.



ORDER

Entitlement to an effective date earlier than February 24, 
2003, for service connection for the cause of the veteran's 
death, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


